Citation Nr: 1642184	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  11-20 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vertigo, to include Meniere's disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned in an August 2016 video-conference Board hearing, the transcript of which is included in the record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of sensorineural bilateral hearing loss, tinnitus, and Meniere's disease.

2.  The Veteran was exposed to loud noises (acoustic trauma) during service.

3.  Symptoms of bilateral hearing loss and tinnitus were not chronic in service and have not been continuous since service separation.



4.  Bilateral hearing loss and tinnitus did not manifest in service or to a compensable degree within one year of service separation.

5.  Bilateral hearing loss, tinnitus, and Meniere's disease are not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for vertigo, to include Meniere's disease, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in May 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, post-service treatment records, the August 2016 Board hearing transcript, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA audiological examination in August 2009 in connection with his service connection claims for bilateral hearing loss and tinnitus.  He was also afforded a VA ear examination in September 2009 to address his vertigo and Meniere's disease.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinions considered all the pertinent evidence of record, the Veteran's reported in-service and post-service noise exposure, and provided a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Merits

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The conditions of sensorineural hearing loss and tinnitus are "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to those claims.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  On the other hand, vertigo or Meniere's disease is not a chronic disease listed under 38 C.F.R. § 3.309(a); as such, the issue will be adjudicated using the general principles of service connection. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that his current bilateral hearing loss, tinnitus, and vertigo or Meniere's disease are due to noise exposure during service.

A hearing loss disorder for VA compensation purposes is established when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC (controlled speech discrimination) test are less than 94 percent.  38 C.F.R. § 3.385.  See also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

After a review of all the evidence, the Board first finds that the Veteran has currently diagnosed bilateral hearing loss, tinnitus, and Meniere's disease.  In the August 2009 VA audiological examination, the Veteran's puretone thresholds at the test frequency of 4000 Hertz in the right ear were 45 decibels and 55 decibels in the left ear.  The Veteran also reported tinnitus bilaterally.  In a September 2009 VA ear examination, the Veteran was diagnosed with Meniere's disease.  Based on this evidence, the Board finds that the Veteran has currently diagnosed bilateral hearing loss for VA purposes, tinnitus, and Meniere's disease manifested by vertigo. 

On the question of in-service injury or disease, the Board finds that the Veteran was exposed to loud noises in service.  The Veteran is both competent and credible to report that he was exposed to loud noise (acoustic trauma) in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Veteran's DD Form 214 demonstrated that he was a Fire Crewman.  He received the M-14 and M-16 rifle sharpshooter badges.  The Veteran testified that he was on the firing crew during service.  See August 2016 Board Hearing Transcript at pg. 3.  For these reasons, the Board finds the Veteran was exposed to loud noise during service.

Next, the Board finds that symptoms of bilateral hearing loss and tinnitus were not chronic in service.  Service treatment records are negative for any treatment or diagnosis of hearing loss or tinnitus.  In a February 1968 report of medical examination, conducted at service entrance, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were -5, -10, -10, n/a, and -10, respectively.  In the left ear, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 0, -5, -10, n/a, and 15, respectively.

At the service separation examination in April 1970, a clinical evaluation of the Veteran's ears was normal and puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 0, 0, 0, n/a, and 0 bilaterally.  These results reflect normal hearing at service entrance and at service separation.  See Hensley, 5 Vet. App. at 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Tinnitus was also note noted at service separation.  

Further, in an April 1970 report of medical history, completed by the Veteran at service separation, he specifically checked "NO" as to having hearing loss, ear trouble, dizziness, or fainting spells.  Tinnitus was also not reported by the Veteran at service discharge.  For these reasons, the Board finds that symptoms of hearing loss and tinnitus were not chronic in service.  This evidence also weighs against a finding that vertigo or Meniere's disease was incurred in service.

Moreover, the evidence demonstrates that symptoms of hearing loss and tinnitus have not been continuous since service separation and did not manifest within one year of service separation.  The medical evidence shows that the Veteran was first complained of sensorineural hearing loss and tinnitus in 1997, almost 30 years following service separation.  See November 2000 statement from Dr. R.P.; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  The Board finds that this evidence demonstrates that hearing loss and tinnitus did not manifest within one year of service separation.  Therefore, the Veteran is not entitled to presumptive service connection under 38 C.F.R. § 3.307 (a)(3).

The Board next finds that the weight of the evidence demonstrates that symptoms associated with hearing loss and tinnitus have not been continuous since service separation to warrant presumptive service connection on the basis of continuous post-service symptoms under 38 C.F.R. § 3.303 (b). Post-service treatment records are absent for complaints, diagnosis, or treatment for hearing loss or tinnitus for many years after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (stating the Board may weigh the absence of contemporaneous medical evidence in service as a factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence of onset of psychiatric symptoms in service lacks credibility merely because it is unaccompanied by contemporaneous service treatment/medical record evidence).  Aside from lay statements made pursuant to his current claim for VA compensation, the Veteran had not contemporaneously reported to medical professionals over the intervening decades that he had experienced symptoms associated with hearing loss or tinnitus since service. See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991) (interest may affect the credibility of testimony).

Indeed, the Board finds that the Veteran's statements (which are dated decades after service separation) regarding continuous symptoms of hearing loss and tinnitus since service have been inconsistent, and therefore, not credible.  For example, during the August 2009 and September 2009 VA audiological and ear examinations, the Veteran reported that his tinnitus began 40 years ago.  The Veteran also submitted a statement from his ex-wife dated in July 2011, which indicates that she had been married to the Veteran from 1968 to 1973 and that the Veteran often complained of hearing loss, tinnitus, and dizziness.  On the other hand, a November 2000 statement from ENT specialist Dr. R. P. indicated that the Veteran was seen for bilateral tinnitus.  During the evaluation, the Veteran reported that he had experienced tinnitus "off and on" for "approximately three years," (i.e., 1997).  The Veteran denied hearing loss, but it was indicated that he did have a history of loud noise exposure.  The Veteran informed Dr. R. P. that he worked in a factory for quite some time and was also a truck driver.  The Veteran denied any other ENT complaints.  Upon examination, the Veteran was diagnosed with tinnitus and moderate to severe sensorineural hearing loss in the higher frequencies. And
in a November 2000 Emergency Room report, the Veteran was seen for tinnitus, which was noted to have first occurred three years prior (i.e., in 1997).  He also reported that he now experienced dizziness and headaches associated with the tinnitus.

The Board finds that the Veteran's statements made in the course of treatment to his treating physician have greater probative value than the statements made pursuant to the VA compensation claim.  This is because statements made to physicians for purposes of diagnosis and treatment is exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  For these reasons, the Board finds that symptoms associated with hearing loss and tinnitus have not been continuous since service separation.

The Board further finds that the weight of the competent and probative evidence demonstrates that the currently diagnosed hearing loss, tinnitus, and vertigo or Meniere's disease are not etiologically related to service.  The August 2009 VA audiologists opined that the Veteran's hearing loss and tinnitus were less likely than not related to service.  In support of this opinion, the examiner indicated that service treatment records at service entrance and service separation revealed normal hearing bilaterally.  It was also noted that the Veteran reported working in an aircraft factory for 25 years following service separation, although he did report wearing hearing protection.  

Regarding vertigo or Meniere's disease, the September 2009 VA examiner indicated that the Veteran suffered from Meniere's disease, first diagnosed in 2001.  It was noted that Meniere's disease was a disorder of the inner ear that could affect hearing and balance.  It was characterized by episodes of dizziness and tinnitus and progressive hearing.  It was caused by lymphatic channel dilation affecting the drainage of endolymph.  For these reasons, the examiner indicated that the Veteran's presentation of vertigo, hearing loss, and tinnitus were less likely as not caused by or a result of his military service.

The Board has also considered the Veteran's statements asserting a nexus between the currently-diagnosed hearing loss, tinnitus, and vertigo disorders and service. While the Veteran is competent to report symptoms as they come to him through his senses, hearing loss, tinnitus, and vertigo, which have numerous possible etiologies are not the type of disorders that a lay person can provide competent evidence on questions of etiology.  See Layno, 6 Vet. App. at 465 (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person); see also Rucker at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (stating a veteran is not competent to diagnose rheumatic fever).  Here, the Board finds that the Veteran does not have the education, training, or experience to provide a competent opinion as to the etiology of his disorders.  His statements have also been found to be inconsistent and therefore not credible.  Instead, the Board finds the August 2009 and September 2009 VA medical opinions, which were based on a review of accurate facts in the claims file, history by the Veteran, laboratory and clinical findings, to be the most probative evidence of record.

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for service connection for bilateral hearing loss, tinnitus, and vertigo or Meniere's disease, and the claims must be denied.  38 C.F.R. § 3.303. Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.







							[CONTINUED ON NEXT PAGE]
ORDER

Service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for vertigo, to include Meniere's disease, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


